Title: From James Madison to John Dawson, 7 April 1794
From: Madison, James
To: Dawson, John


Letter not found. 7 April 1794. Acknowledged in Dawson to JM, 14 Apr. 1794; mentioned in JM to Jefferson, 14 Apr. 1794. Encloses newspapers with accounts of the diplomatic correspondence that Washington submitted to Congress on 4 Apr. Asks Dawson to have JM’s letters to Jefferson taken out of the Richmond post office and forwarded privately to Monticello, since the mail has ceased to move during the Richmond smallpox epidemic. Acknowledges Dawson’s recommendation of Alexander Quarrier.
